DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 21-22, 28-29, 35-36, 38, and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tropf et al., Multidimensional Range Search in Dynamically Balanced Trees (hereinafter “Tropf”).

As per claims 21, 28, and 35, Tropf teaches:
identifying, using one or more processors of a machine, a query against entries with addresses mapped along a curve, wherein dimensional portions of the addresses for the entries are tracked in a tree structure, and the query defines one or more ranges on one or more dimensions (Tropf pp. 73-74, Fig. 9), where addresses are placed in a curve defined by the iteration of the principle arrangement of codes and “blocks” of codes, the claimed curve, and where the query is on a range (e.g., 2<x<6 and 4<y<11);
searching the tree structure for an end node, the end node representing an actual data entry in a database (Tropf pg. 75), where the algorithm searches the tree structure, where a record lying within the search range is the claimed end node; and
in response to determining the end node exists, returning query results that include the end node (Tropf pp. 71, 75), where reporting the node containing the record is the claimed returning (“each record having keys within some specified range is to be reported”).

As per claims 22, 29, and 36 the rejection of claims 21, 28, and 36 is incorporated, and Tropf further teaches:
wherein a state of the end node indicates whether each of the corresponding dimensional portions is outside or inside the one or more ranges defined by the query (Tropf pg. 75), where the cases are the claimed states.

As per claims 24, 31, and 38, the rejection of claims 21, 28, and 36 is incorporated, and Tropf further teaches 
wherein searching the tree structure comprises not searching one or more nodes due to the end node being outside of the one or more ranges defined by the query (Tropf pp. 74-75), where some end nodes outside the search range but within the range of addresses corresponding to the lowest and highest record are skipped based on the calculations of LITMAX and BIGMIN (e.g., addresses 0-26, 56-73, and 103+ are not searched).

As per claims 26, 33, and 40, the rejection of claims 21, 28, and 36 is incorporated, and Tropf further teaches 
wherein a state engine eliminates one or more nodes from the query (Tropf pp. 74-75), where some end nodes outside the search range but within the range of addresses corresponding to the lowest and highest record are skipped based on the calculations of LITMAX and BIGMIN (e.g., addresses 0-26, 56-73, and 103+ are not searched), where the cases are the claimed states.

As per claims 27 and 34, the rejection of claims 21 and 28 is incorporated, and Tropf further teaches 
determining the end node does not exist (Tropf pp. 74-75), where nodes corresponding to addresses that don’t exist will be skipped in the traversal – the claimed determining.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23, 25, 30, 32, 37, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tropf et al., Multidimensional Range Search in Dynamically Balanced Trees (hereinafter “Tropf”) in view of Wikipedia, Radix tree (hereinafter “Wikipedia”).

As per claims 23, 30, and 37, the rejection of claims 21, 28, and 36 is incorporated, but Tropf does not explicitly teach:
wherein the tree structure comprises a radix tree.

Tropf, however, teaches that the bitwise interlaced search algorithm can be applied to arbitrary tree representations (Tropf pg. 74).



It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Wikipedia with those of Tropf to implement the bitwise interlaced keys range search algorithm of Tropf on the 2-ary radix tree representation of the data in order to take advantage of the constant time lookups over a balanced tree (Wikipedia pg. 5).

As per claims 25, 32, and 39, the rejection of claims 21, 28, and 36 is incorporated, but Tropf does not explicitly teach:
wherein the tree structure comprises a compressed data tree.

Tropf, however, teaches that the bitwise interlaced search algorithm can be applied to arbitrary tree representations (Tropf pg. 74).

Wikipedia further teaches that 2-ary radix trees exist (Wikipedia pg. 1) with worst case O(k) insertion and deletion (Wikipedia pg. 5), where a 2-ary radix tree is a compressed data tree (Specification [0041]; Fig 5).

It would therefore have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Wikipedia with those of Tropf to implement the bitwise interlaced keys range search algorithm of Tropf on the 2-ary radix tree representation of the data in order to take advantage of the constant time lookups over a balanced tree (Wikipedia pg. 5).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 21-26, 28-33, and 35-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 1, 3, 4, 3 – where the radix tree of the reference claim is a compressed data tree of the instant claim, 8, 1, 1, 3, 4, 3, 8, 1, 1, 3, 4 and 3, respectively of U.S. Patent No. 10,747,783. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are broader than but encompass the subject matter of the ’783 patent.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883. The examiner can normally be reached Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159